Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 1 of 7

EXHIBIT
TWO

Letter from Attorney Brown to AUSA Novick
Dated October 25, 2013

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19

BROWN PAINDIRIS & SCOTT, LLP

RICHARDR. BROWN Attorneys at Law
NICHOLAS PAINDIRIS
RONALD T, ScorT

JouND. MAXWELL

KATE W, HAAKONSEN

SEAN M, PEOPLES

DAVIDS, RINTOUL

J, LAWRENCE PRICE
DAVID. JAFFE

SIMON J. LEBO

LOUIS W. FLYNN, JB,
BARRY F, ARMATAT
BRIDGETC, GALLAGHER,
BRUCE E, NEWMAN

W. ANTHONY STEVENS, IR. f
REGINA VON GOOTKIN
Jono K, COMER

ECRISTINA ©. LENDA

Copy N. GUARNIER:

AU.S.A, David Novick
Office of the U.S. Attorney

157 Church Street

New Haven, CT 06510

 

109 PEARL STREET
HARTFORD, CONNECTICUT 06103
(860) 522-3343
PAX (860) 522-2490

www.bpslawyers.com

October 25, 2013

Re: Carpenter/Charter Oak Trust/
etal. Investigation
Dear Attorney Novick:

Page 2 of 7

2252 MAINSTREET
GLASTONBURY, CT 06033
(860}.659-8700
FAK (860) 62-4382

42 BAST HIGH STREET
EAST HAMPTON, CT 06424
(860) 267-2044

747 STAPFORBAVENUE -
BRISTOL, CT O6010
(8605 589-4417

ALSO ADMITFEDINMA
°ALSO ADMITTED NY
CUALSO ADMATTEDINCA

Tam writing on behalf of Dan Carpenter. Thank you for the opportunity to meet
and discuss the above captioned matter, | realize that this is not a simple matter; and that
it is somewhat complex. I’ve tried to clarify facts that perhaps were not clear. Mr.
Carpenter believed then {in 2007) and believes now that Charter Oak Trust was a
legitimate welfare benefit plan, consistent with the rules of the Internal Revenue Code,
Unlike other welfare benefit plans, COT offered no tax deductions. As a multiple
employer welfare benefit trust, the Charter Oak Trust separated itself from those brokers
using individual Irrevocable Life Insurance Trusts (ILIT) to engage in STOLI type life
insurance transactions, You will notice that in Binday and Fritsch, the brokers were

using individual ILITs with “hedge-fund” friendly trustees.

As you will note from a review of the facts, the Charter Oak Trust was written in
such a way as to intentionally preclude life polices from being sold to “strangers”, In the
forms signed by ALL insurance applicants, it was specifically stated that the policies
would not/could not be sold to strangers (third party investors), In fact, the only person.

that could buy the policy was the Insured Participant or his family.

The Charter Oak Trust owned the policy, paid the premiums and was the
beneficiary of the life policies. As was discussed, there was no “third party interest” ever
contemplated or created, and we now have the advantage of time, which revealed that

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 3 of 7

BROWN PAINDIRIS & SCOTT, LLP

ALU.S.A. David Novick
October 25, 2013
Page 2

hone of the 87 policies issued were sold to third parties. Ridgewood, unfortunately,
because of severe losses suffered by COT and Grist Mill Capital (GMC), foreclosed on
GMC, Additionally, there was no STOLI because the Charter Oak Trust, as a welfare
benefit plan, had an automatic and unlimited insurable interest in the policy. There never
was any intent to create a “life settlement” in the policy, and the policy could not be sold
to anyone except the named insured, In fact, all of the COT documents prohibited life
settlements.

 

Concerning the issue of fraud, we split the period in question into two segments;
COT (2007-2008) and COT 2009 (COT 2009), In 2008, when insured Sash Spencer died,
Lincoln initially refused to pay on the policy. It did so because the two year
contestability period had yet to rua and they wanted to thoroughly investigate the claim.
It took them a year. GMC met with or had telephone conversations with individuals at
the highest levels at Lincoln, including, we believe, Lincoln General Agent and OSJ
(Office of Supervisory Jurisdiction) Fred Preile, Eric Lanning, Corporate Attorney Ken
Elder, Compliance Officer of Lincoln and several other attorneys, compliance officers
and executive officers of Lincoln. A call occurred on April 23, 2009, Lincoln sought out
the various standard documents used by COT with the insured during his application with
COT. (See letter dated April 24, 2009 by Valerie Loftin, Chief Claims Officer, Lincoln.)

As a result of that inquiry, Wayne Bursey responded on April 27, 2009, and
provided the requested documents. Obviously, Lincoln was looking for fraud, STOLI, or
anything to avoid paying out on two policies amounting to $30,000,000. None were
found. Eventually Lincoln paid the full amount on both policies. After all of this and
notwithstanding Lincoln’s policy decision not to write STOLI type of policies, they wrote
approximately 15 more COT policies in 2009, Obviously, if Lincoln believed COT or
Carpenter or GMC was acting fraudulently or if they thought the scrutinized policies
were STOLI, no such policies would have been written. Since Lincoln wrote so many
COT 2009 policies for 2009 they found no fraud; there was no STOLI. Moreover, if
Lincoln thought that Fred Prefle, the OSJ and General Agent for Houston, or Robert
Pacini, Lincoln’s Agent of the Year for 2011, or Ken Grubb, another leading agent for
Lincoln, were at the bottom of any fraud involving the Charter Oak Trust in 2009, then
surely Lincoln would have fired them by now, The proof that there is no fraud in the
Charter Oak Trust 2009 period is that Lincoln has not tried to rescind any of the policies
and has not fired Mssrs, Pretle, Pacini or Grubb, Dan Carpenter’s name is nowhere to be

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 4 of 7

BROWN PAINDIRIS & SCOTT, LLP

A.U.S.A. David Novick
October 25, 2013
Page 3

found in any of the Charter Oak Trust applications; nor is his signature found on any of
the applications. The government, we believe, searched Robert Pacini’s office as well as
the office of two attorneys that worked with Lincoln, Andrew Varner and Paul E. Martin,
and took their Charter Oak Trust files as well. Since Lincoln has not fired or terminated
the contracts of any of these people, it is safe to say that there is no fraud to be found in
the Charter Oak Trust from January 1, 2009 to the end of the Charter Oak Trust on
December 31, 2009,

For the time period of 2007 — 2008, we agree after a review of documents and
events that apparently licensed agent Ken Landgaard and his cohorts across the country
submitted fraudulent applications involving several policies we cited in our presentation,
attached to this letter. Mr. Carpenter heard about the fraud after both Phoenix and Penn
contested certain policies (not all the policies), Phoenix sued COT in 2010 and Penn
Mutual sued in 2011. (Note: Later Penn Mutual also settled, realizing that they were
wrong and paid COT $600,000; extremely unlikely if there was STOLI or fraud by
Carpenter, et al.) As a result of these allegations in March of 2011, Dan Carpenter asked
Ed Waesche to explain who Ken Landgaard was, who were his associates and how did
they get involved with COT, (See Waesche’s email to Carpenter dated 3/16/2011,
attached.) Obviously, if Carpenter was involved with these frauds, there would be no
need for him to have asked Mr. Waesche about these people, It should also be noted that
in responding to Mr, Carpenter’s inquiry, Mr. Waesche stated the following:

“... we relied on legitimate and substantive
financial data to support the need for life
insurance protection on their lives and that we
did nothing wrong here, because we did not.”

The vast majority of applicants of COT were people of substance that had their
own businesses or were associated with viable businesses,

The application process involves the licensed agent to put together the “package”
for the carriers from the applicant seeking insurance, It is their responsibility to truthfully
and completely assist the applicant in filling out the forms. Additionally, these agents are
required to submit a letter to the carriers vouching for the applicant and essentially
confirming the facts. The licensed agents of Lincoln, Phoenix or whoever knew that the

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 5 of 7

BROWN PAINDIRIS & SCOTT, LLP

A.U.S.A. David Novick
October 25, 2013
Page 4

carriers and COT and GMC would be relying on their truthfulness in processing the
application and deciding whether to issue a policy on their behalf. It was absolutely not
in COT’s or GMC’s interest to provide life insurance and pay the premiums if the
insureds at the end of the two-three year period are not in a position to purchase the
policy. Mr. Carpenter in the cases of fraud lost a lot of money. If there was any fraud
here, Mr. Carpenter, GMC, and COT were the victims of the fraud; not the Insureds and
certainly not the Carriers,

Additionally, the process requires the carrier to do its due diligence in checking
out the applicants. We know that these carriers sent out warnings to its agents and others
to look out for STOLI; look out for those applicants 70 years of age and older seeking
$2,000,000 or more of life insurance. Mr. Carpenter, COT, GMC and others (Ridgewood,
which gave GMC a Line of Credit of $35,000,000 for 2007 and 2008) expected at a
minimum that the carrier (Lincoln, Phoenix, Penn) as part of the insurance carrier
underwriting process to run a credit check as well as the required personal history
interview with each and every applicant and issue an “Inspection Report”. (See enclosed
sample type of report.) The report is specifically looking for fraud. Had Lincoln,
Phoenix actually done their respective jobs, it is extremely unlikely that the fraud would
not have been discovered. Their failure to do their job cost Carpenter, GMC, COT and
even Ridgewood millions of dollars.

One of the claims relative to STOLI is that it involves “premium financing” a
recognized phrase within the insurance industry, First “premium financing” is not illegal.
All the carriers have been involved with premium financing for decades, It requires a
financial institution, like A.J, Credit or Credit Suisse, taking, a secured interest in the
policy and charging interest, When such institutions are involved in STOLL they set up a
trust, have a “ftiendly trustee” and have the right to sell the policy to a stranger, usually a
hedge fund or a bank.

However, contrasted to premium financing, the Charter Oak Trust, as the owner of
the policies, was involved with “Split Dollar Life Insurance”, consistent with Treasury
Regulation Section 1.61-22. Life insurance companies also deal with this type of
financing all the time, With Split-Dollar, one has an arrangement between an owner of
the life insurance contract (COT) and a non-owner (GMC) under which either party to the
arrangement pays all or part of the premiums and one of the parties (GMC) who pays the

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 6 of 7

BROWN PAINDIRIS & SCOTT, LLP

A.U,S.A. David Novick
October 25, 2013
Page 5

premium is entitled to recover those premiums and the recovery is secured by the
proceeds of the contract. This is exactly what the arrangement was and that is why Mr.
Carpenter, COT, et al did not and do not believe there was premium financing. Please
remember the real issue with the carrier wasn’t the method of payment but rather whether
they were dealing with STOLI-in disguise, and the interest of someone without an
insurable interest owning the policy. In the instant matter, only people, entities, with an
insurable interest owned or could own the policy under the Charter Oak Trust.

Finally, there is the issue of intent. As stated all through this entire process
Carpenter and others all believed that they were providing a legitimate product free of
STOLI and certainly free of the stain of fraud. COT and GMC wrote the contracts with
the insureds to specifically prohibit STOLL. (Please review the standard agreement
conditions the insured was required to agree to and they did.) Some might claim, “Oh
this is a ruse; Carpenter did this to get STOLI type insurance policies.” Of course, the
reason one would do this is to sell the policies to investors without an insurable interest,
“strangers”. This is clearly contradicted by several indisputable facts. First, each COT
and GMC agreement with the insured contained clear “anti-STOLI” terms and conditions.
Second, the contract signed by the insured made clear that the only person who could buy
the policy was the insured, who obviously was not a “stranger” to the insurance policy,
and who clearly had an insurable interest. Third, Mr. Carpenter was not the Trustee of .
the Charter Oak Trust, Wayne Bursey was, But, neither Mr. Bursey nor Mr, Carpenter
could do anything without the permission of the Insurance ‘Trustee, which was Christiana
Bank, Nor could they fund anything without the approval of the Custodial Trustee, PNC
Bank. Both Christiana and PNC Bank took their marching orders from the staff of
Ridgewood, which had to approve each of the policies as well, Presumably, you are not
planning on indicting Christiana Bank, PNC Bank, or Ridgewood. Indicting Mr,
Carpenter for fraud, it is respectfully submitted, is not justified, when clearly under the
ierms of the documents, they themselves had to answer to the aforementioned higher

authorities.

Finally, while there was arguably a STOLI market in 2007 and part of 2008, the
STOLI market — if it existed — disappeared in its entirety in 2008 with the collapse of the
financial market (e.g. - AIG, Bear Stearns, Lehman Brothers, etc.) Yet, even in the midst
of the darkest part of the financial crisis in 2009, when there was no secondary market for
life insurance policies, Mr. Carpenter, et al were involved with financing over two dozen

 
Case 3:13-cr-00226-RNC Document 443-2 Filed 02/08/19 Page 7 of 7

BROWN PAINDIRIS & SCOTT, LLP

A.U.S.A, David Novick
October 25, 2013
Page 6

policies, virtually all with Lincoln, at great expense to GMC and Mr. Carpenter’s other
companies, This simple fact totally contradicts any theory to sell “life settlements” to
strangers (as opposed to only the insureds). Unfortunately, the only ones to make money
out of all of this were the so-called “victims”, the carriers. Mr. Carpenter believes from
the records (sec tables in the attached documents) that the Carriers not only suffered no
loss but actually made in excess of 90 million dollars, while Mr. Carpenter and the
related businesses lost in excess of 70 million dollars. The insureds, including those that
committed fraud, had the valuable benefit of two years or more of millions of dollars of
free death benefits.

Please review the attached documents. If you have any questions, please do not
hesitate to call me. Thank you.

Sincerely,

ez L Ge

Richard R. Brown
RRB:dwe

Enclosures

cc: Daniel Carpenter (w/o enc.)
A.U\S.A, Eric Glover (w/enc.)
A.U,S,A, Michael Gustafson (w/enc.)
Patrick Egan, Esq. (w/enc.)
Daniel LaBelle (w/enc.)
William F, Dow, Esq, (w/enc.)
A. Markowitz, Esq. (w/enc.)

 
